United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY INSPECTION SERVICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0431
Issued: July 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 18, 2018 appellant filed a timely appeal from a July 5, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish greater than two
percent permanent impairment of her right upper extremity, for which she previously received a
schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 29, 2016 appellant, then a 42-year-old consumer safety inspector, filed a
traumatic injury claim (Form CA-1) alleging that on that date she experienced pain and swelling
in her right wrist, a knot in her arm, and shooting pain in her right small finger while in the
performance of duty. OWCP accepted the claim for a right wrist sprain. It subsequently expanded
acceptance of the claim to include a lesion of the ulnar nerve in the right upper limb and articular
cartilage disorders of the right wrist.
On June 30, 2016 Dr. Jason P. Rehm, a Board-certified surgeon, performed a right Darrach
procedure with extensor carpi ulnaris stabilization. On February 1, 2017 he performed a right
cubital tunnel release.
An electromyogram (EMG) and nerve conduction velocity (NCV) study obtained on
December 5, 2016 revealed mild right ulnar nerve compression at the elbow.
On May 15, 2017 appellant filed a claim for a schedule award (Form CA-7).
In a development letter dated May 23, 2017, OWCP requested that Dr. Rehm evaluate the
extent of any permanent impairment in accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).2 It advised
him that, if the A.M.A., Guides provided that both the diagnosis-based impairment (DBI) and
range of motion (ROM) methods could be used to calculate the extent of impairment, he should
calculate the impairment using both methods.
On June 13, 2017 an occupational therapist evaluated appellant’s impairment at the request
of Dr. Rehm. She found normal sensation of the right hand and loss of ROM only in the index
finger. The occupational therapist further found reduced strength and a QuickDASH (Disabilities
of the Arm, Shoulder, and Hand) score of 65.91.
On July 4, 2017 Dr. Rehm advised that appellant had one percent permanent impairment
of the whole person.
In a report dated July 29, 2017, Dr. Herbert White, Jr., a Board-certified occupational
medicine specialist and internist serving as a district medical adviser (DMA), related that the
evidence was currently insufficient to rate the extent of impairment using either the DBI or ROM
methods. He recommended that OWCP obtain additional information from Dr. Rehm, including
three ROM measurements for the affected extremities in accordance with the A.M.A., Guides.
On August 2, 2017 OWCP requested that Dr. Rehm provide an impairment evaluation of
the right upper extremity in accordance with the A.M.A., Guides. It afforded him 30 days to
submit the required information. Dr. Rehm, however, failed to respond within the time allotted.

2

A.M.A., Guides (6th ed. 2009).

2

On September 21, 2017 OWCP referred appellant to Dr. James Peter Little, a Boardcertified physiatrist, for a second opinion examination.
In a report dated October 9, 2017, Dr. Little found a negative Tinel’s sign at the wrist and
medial elbow areas bilaterally with no edema or atrophy. He advised that appellant’s ROM of the
right wrist was good except for mildly reduced flexion. Dr. Little measured symmetrical sensation
of the extremities and 4+/5 grip strength of the right hand. He diagnosed right ulnar impingement
and distal radioulnar joint arthritis treated with surgery causing a mild limitation in ROM and
intermittent pain. Dr. Little further diagnosed right cubital tunnel syndrome after a release with
dysesthesias of the distal forearm and medial hand and mild weakness but no sensory deficit.
Using the DBI method, he identified the class of diagnosis (CDX) as a class 1 wrist sprain using
Table 15-2 on page 395, the wrist regional grid, which yielded a default impairment of one percent.
Dr. Little applied a grade modifier for functional history (GMFH) of two, a grade modifier for
physical examination (GMPE) of one, and a grade modifier for clinical studies (GMCS) of one, to
find a net adjustment of one and two percent right upper extremity impairment. He further
diagnosed mild ulnar nerve entrapment based on test findings. Dr. Little found no impairment
based on ROM.
On November 20, 2017 Dr. Morley Slutsky, Board-certified in occupational medicine and
a DMA, found that appellant had one percent permanent impairment of the right wrist. He
indicated that Dr. Little’s ROM measurements were not in accordance with the provisions of the
A.M.A., Guides and thus invalid. Dr. Slutsky identified the diagnosis as a class 1 right wrist
sprain, and found no adjustment from the default impairment rating of one percent after applying
grade modifiers. He noted that the record failed to contain the results of electrodiagnostic testing
of the upper extremities. Dr. Slutsky found one percent permanent impairment of the right elbow
based on the diagnosis of nonspecific right wrist pain, for a combined right upper extremity (right
wrist sprain combined with right elbow) permanent impairment of two percent.
By decision dated December 11, 2017, OWCP granted appellant a schedule award for two
percent permanent impairment of the right upper extremity. The award ran for 6.24 weeks for the
period October 9 to November 21, 2017.
On January 10, 2018 appellant requested a review of the written record before an OWCP
hearing representative.
By decision dated May 3, 2018, OWCP’s hearing representative set aside the December 11,
2017 decision. She noted that appellant’s impairment could alternatively be assessed using the
ROM method. The hearing representative remanded the case for OWCP to obtain additional
evidence pursuant to FECA Bulletin No. 17-06 (May 8, 2017).
On May 28, 2018 Dr. Slutsky advised that Dr. Little had provided only one ROM
measurement per joint, and thus his measurements did not support an impairment rating based on
ROM. He again found two percent permanent impairment of the right upper extremity using the
DBI method.
By decision dated July 5, 2018, OWCP found that appellant had no more than the
previously awarded two percent permanent impairment of the right upper extremity.

3

LEGAL PRECEDENT
The schedule award provision of FECA,3 and its implementing federal regulation,4 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. FECA, however, does
not specify the manner in which the percentage loss of a member shall be determined. The method
used in making such a determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of the
A.M.A., Guides, published in 2009.5 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning Disability
and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment class of
diagnosis (CDX), which is then adjusted by grade modifiers based on functional history (GMFH),
physical examination (GMPE) and clinical studies (GMCS).8 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9 Evaluators are directed to provide reasons
for their impairment choices, including the choices of diagnoses from regional grids and
calculations of modifier scores.10
The A.M.A., Guides also provide that the ROM impairment method is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
diagnosis-based sections are applicable.11 If ROM is used as a stand-alone approach, the total of
motion impairment for all units of function must be calculated. All values for the joint are
measured and added.12 Adjustments for functional history may be made if the evaluator
3

Supra note 1 at 8107.

4

20 C.F.R. § 10.404.

5

For decisions issued after May 1, 2009 the sixth edition of the A.M.A., Guides is used. A.M.A., Guides, (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6 (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
6

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

7

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
8

Id. at 494-531.

9

Id. 411.

10

R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

11

A.M.A., Guides 461.

12

Id. at 473.

4

determines that the resulting impairment does not adequately reflect functional loss and functional
reports are determined to be reliable.13
Regarding the application of ROM or DBI methodologies in rating permanent impairment
of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM); and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”14 (Emphasis in the original.)
The Bulletin further advises:
“If the original impairment rating found by the DMA to be insufficient was
provided from a second opinion or referee physician (versus the claimant’s
physician), the CE should request a supplemental/clarification report from the
second opinion or referee physician to address the medical evidence necessary to
complete the impairment assessment. Medical evidence received in response to
this request should then be routed back to the DMA for a final determination.
“The CE should not render a decision on the schedule award impairment rating
until the necessary medical evidence has been obtained.”15
ANALYSIS
The Board finds that the case is not in posture for decision as OWCP has not properly
developed the issue of the extent of appellant’s permanent impairment of the right upper extremity.
Dr. Rehm, appellant’s attending physician, advised that appellant had one percent
permanent impairment of the whole person. A schedule award, however, is not payable for whole
person impairment.16 OWCP requested additional information from Dr. Rehm; however, he did
13

Id. at 474.

14

FECA Bulletin No. 17-06 (issued May 8, 2018); V.L., Docket No. 18-0760 (issued November 13, 2018).

15

See FECA Bulletin No. 17-06, id.

16

See E.F., Docket No. 18-1723 (issued May 1, 2019).

5

not respond to its request. Consequently, it referred appellant to Dr. Little for a second opinion
examination.
On October 9, 2017 Dr. Little found two percent permanent impairment of the right upper
extremity using the DBI impairment method. He found no impairment due to loss of ROM, noting
that appellant had mildly reduced flexion of the right wrist.
Dr. Slutsky, the DMA, reviewed Dr. Little’s report on November 20, 2017 and found one
percent permanent of the right wrist and one percent permanent impairment of the right elbow
using the DBI method. He noted that the record contained no reports of electrodiagnostic testing.
Dr. Slutsky further found that Dr. Little had failed to provide valid ROM measurements in
accordance with the A.M.A., Guides. Based on Dr. Slutsky’s report, OWCP granted appellant a
schedule award for two percent right upper extremity impairment.
An OWCP hearing representative remanded the case for OWCP to obtain any additional
evidence necessary to assess the extent of appellant’s impairment using the ROM method. On
May 28, 2018 Dr. Slutsky opined that Dr. Little had provided only one ROM measurement, and
thus concluded that his opinion was insufficient to support an impairment rating using the ROM
method, which required three independent ROM measurements. However, as he found that the
medical evidence of record was insufficient to render a rating based on ROM, he should have
advised OWCP of the medical evidence necessary to complete the rating.17 Instead, Dr. Slutsky
reaffirmed his original permanent impairment rating of two percent for the right upper extremity.
As three independent ROM measurements are required, further development is warranted.
The case will therefore be remanded for referral of appellant, along with the case record, to a new
second opinion physician for an examination consistent with the procedures outlined in FECA
Bulletin No. 17-06. Following this and any further development deemed necessary, OWCP shall
issue a de novo decision on the extent of his right upper extremity permanent impairment.18
CONCLUSION
The Board finds that the case is not in posture for decision.

17

F.B., Docket No. 18-0903 (issued December 7, 2018); D.K., Docket No. 18-0135 (issued August 20, 2018).

18

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the July 5, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion of the Board.
Issued: July 1, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

